          Case 2:19-cv-04754-KSM Document 35 Filed 10/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    TYRICO BARNETT,                                            CIVIL ACTION

         Plaintiff,
                                                               NO. 19-4754-KSM
         v.

    CITY OF PHILADELPHIA, et al.,

         Defendants.


                                                 ORDER

        AND NOW, this 29th day of October, 2020, upon consideration of Defendants City of

Philadelphia, William J. Farrell, III, and Robin Song’s Motions to Dismiss (Doc. Nos. 9, 25),

Plaintiff Tyrico Barnett’s response briefs (Doc. Nos. 12, 26), Defendants’ reply (Doc. No. 14), the

parties’ oral arguments on the motion, and for the reasons set forth in the Memorandum, it is hereby

ORDERED that Defendants’ motions are GRANTED in part: Barnett’s Monell claim is

DISMISSED without prejudice, and Barnett’s unlawful stop claim, his false arrest, false

imprisonment, and malicious prosecution claims, and his respondeat superior claim are

DISMISSED with prejudice. Defendants’ motions are DENIED with respect to Barnett’s

bystander liability claim.1



IT IS SO ORDERED.

                                                       /s/KAREN SPENCER MARSTON
                                                       _____________________________
                                                       KAREN SPENCER MARSTON, J.



1
 We also note that during oral argument, Defendants conceded that they did not move as to the Fourth
Amendment search claim, so that claim may proceed as well.
